NO








NO. 12-10-00046-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
SIX THOUSAND AND NO/100THS
DOLLARS IN US CURRENCY
($6,000.00),
APPELLANT                                                     '     APPEAL
FROM THE 145TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,                                 '      NACOGDOCHES
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant, Henry Lamont Caldwell, has failed
to comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.  42.3.  Pursuant to rule
32.1, Appellant’s docketing statement was due to have been filed at the time
the appeal was perfected, i.e., December 31, 2008.  See Tex. R. App. P. 32.1.  On February 17,
2010, this court notified Appellant that he should file a docketing statement
immediately if he had not already done so.[1] 
On the same date, by separate letter, this court notified Caldwell that the
filing fee was due on or before March 1, 2010.
            Because
Appellant did not file the docketing statement as requested in our February 17,
2010 letter, this court issued a second notice on March 5, 2010 advising
Caldwell that the docketing statement was past due.  The notice also advised
Caldwell that the filing fee in the appeal was due to have been paid on or
before March 1, 2010, but had not been received.  See Tex. R. App. P. 5.  The notice further
provided that unless the docketing statement and filing fee were filed on or
before March 15, 2010, the appeal would be presented for dismissal in
accordance with Texas Rule of Appellate Procedure 42.3.  The date for filing
the docketing statement and the filing fee have passed, and Caldwell has not
complied with the court’s request.  Because Caldwell has failed, after notice,
to comply with rules 5 and 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered March 24, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)
 




[1] 
Appellant filed his notice of appeal in the
trial court on December 31, 2008.  This court did not receive the notice of
appeal until February 17, 2010.